PER CURIAM.
When this matter was previously before us in State v. Dent, 397 So.2d 809, we ordered the case sent back to the trial court for a ruling on the transfer proceeding held in juvenile court and heard prior to the first degree murder indictment. On May 12, 1981, the trial court ruled that defendant be “transferred” to the 24th Judicial District Court for trial under the first degree murder indictment. Such ruling is not in compliance with the order of this Court.
The writ is granted and the case returned to the trial court for a ruling in accordance with our earlier order. The trial court is to rule on the transfer motion filed by the state under the second degree murder charge, absent dismissal of that second degree murder charge in juvenile court by the district attorney.
Defendant is not entitled to plead guilty to the second degree murder charge until the trial court has acted on our order. The effect of our ruling is to permit the district attorney to elect whether to proceed on the bill of information filed in juvenile court or on the first degree murder indictment.
Stay of proceedings including arraignment in district court on first degree murder charge is continued until compliance with this order.
In Re: Troy Wayne Dent, applying for Reconsideration of Granted Writ with per curiam of May 28,1981, Parish of Jefferson, Number 52,963.
Denied.